Citation Nr: 0714965	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  95-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from February 1960 to February 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it remanded this case for procedural and evidentiary 
development in July 1997, August 2000, and June 2004, and 
that the regional office (RO) has certainly taken various 
action pursuant to those remands, as will be discussed more 
fully below, the Board finds that remand is once again 
warranted in this matter.  


REMAND

In the Board's remand in August 2000, the Board requested 
that the veteran be afforded an appropriate examination and 
opinion as to whether it was at least as likely as not that 
any currently diagnosed pulmonary disorder was related to 
service.  The remand also requested that the VA examiner 
specifically refer to reports of chest X-rays dated during 
service in early 1974, which revealed findings that were 
found to possibly represent asbestosis.  However, although 
the Board appreciates the fact that the May 2002 VA 
examination could be interpreted as concluding that there was 
no current evidence of pulmonary disability, the Board is 
concerned that the actual language used by the examiner was 
that the veteran did not have significant pulmonary disease 
(thus implying the existence of some disease), and he did not 
specifically refer to the in-service X-ray findings as 
requested by the Board.  Stegall v. West, 11 Vet. App. 268 
(1998).  In addition, the Board observes that medical 
evidence received following the Board's remand in June 2004 
includes a May 2004 private X-ray report that reflects 
findings of chronic obstructive pulmonary disease (COPD) and 
chronic interstitial changes, and additional VA treatment 
records that reference a history of COPD.  In sum, it appears 
that the record again establishes current disability, but no 
opinion as to etiology.

Consequently, for the above-noted reasons, the Board finds 
that it has no alternative but to again remand this matter 
for a new examination and opinion as to whether it is at 
least as likely as not that any currently diagnosed pulmonary 
disorder is related to the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by a pulmonary specialist.  
The claims folder must be made 
available to the examiner prior to the 
examination so that the pertinent 
aspects of the veteran's medical 
history may be reviewed.  All indicated 
special studies, including X-rays and 
pulmonary function studies, should be 
completed.  The VA examiner's report 
should describe in detail the veteran's 
current pulmonary symptoms, pertinent 
clinical and laboratory findings, and 
diagnoses of any pulmonary disorder 
found to be present.  The examiner 
should also be requested to provide a 
medical opinion as to whether it is at 
least as likely as not that any 
currently diagnosed pulmonary disorder 
was initially manifested during 
service, (with reference being 
specifically made to the reports of 
chest x-rays done during service in 
early 1974) or whether it is otherwise 
related to such service.  The opinion 
should be supported by reference to 
pertinent evidence in the claims file 
to specifically include consideration 
of the reports of chest X-rays done 
during service in early 1974, which 
revealed findings that were found to 
possibly represent asbestosis.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



